Citation Nr: 1759668	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-43 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

This matter was previously remanded by the Board in September 2015.  Also at that time, the Board remanded the issue of entitlement to service connection for a mental health disability, to include PTSD, depression, anxiety, a neurocognitive disability, and/or a disability manifested by memory loss.  However, by way of a December 2015 rating decision, service connection was established for other specified trauma and stressor related disorder (claimed as posttraumatic stress disorder and previously evaluated as any mental condition to include anxiety, stress condition, or depression).  Thus, that issue is resolved and no longer on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).  


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's current hypertension was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, hypertension is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for chronic diseases must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

A current diagnosis of hypertension, managed by medication, is confirmed by the evidence of record.  As a current disability has been established, the remaining question is whether that condition is related to service.  Although there is no formal evidence of record providing a medical nexus between the Veteran's current hypertension and service, the Board finds that, with resolution of reasonable doubt in his favor, the evidence reflects that his hypertension was either reliably diagnosed in service or, if not, manifested within one year of his discharge such that service connection is warranted on that basis.  See 38 C.F.R. § 3.303(b) (2017); Walker, 708 F.3d at 1335.

The Veteran's service treatment records (STRs) document numerous blood pressure readings that include diastolic pressures of 90mm. or greater, but those readings were not obtained in the manner required to verify a diagnosis of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (providing, in pertinent part, that hypertension means that the diastolic blood pressure is predominantly 90mm. or greater and that hypertension must be confirmed by readings taken two or more times on at least three different days).  Nevertheless, the Board notes that the Veteran's STRs do include a July 1997 evaluation, less than a year prior to separation, in which blood pressure readings in one day were 190/90, 150/100, and 140/100, and a clinician noted the Veteran's reported history of hypertension in June 1991.  Similarly, in September 1993, three blood pressure readings taken on one day were 158/102, 138/96, and 140/100.  Thus, the record contains blood pressure readings on at least two of the required three days for a diagnosis.

Additionally, the record shows that Veteran was scheduled for five day blood pressure checks in April 1991, September 1993, and July 1997, though the second two checks were not completed.  He was also provided educational material on high blood pressure in December 1995, at which time blood pressure was 140/90.  In this regard, the record shows that from about July 1994 until separation in January 1998, on at least 11 different occasions, with limited exception, the Veteran's diastolic blood pressure was at least 90 mm.  Thus, it was predominantly 90 mm. or greater.  The Veteran also reported in service that since returning from Desert Storm, his blood pressure was higher than normal.  He also reported a history of high blood pressure, and a reference to a diagnosis of hypertension with no medications was made during the Veteran's separation examination, though it is unclear due to illegibility whether it was "new" or "neg" as in negative.  Either way, the foregoing evidence supports that hypertension was clearly an issue or concern during the Veteran's service.

Elevated blood pressure readings were also documented shortly after the Veteran's discharge from service.  In March 1999, which is essentially the earliest post-service medical evidence of record and dated just over a year after separation, the Veteran's blood pressure was 138/96.  In December 1999, it was 133/90 and 144/110, and in July 2000, it was 138/90.  In May 2001, it was 146/101, and private treatment records thereafter continue to support diastolic blood pressure of predominantly 90 mm. or higher.  Additionally, the earliest VA evidence of record also shows elevated blood pressure as during a June 2002 unrelated VA examination, blood pressure was 144/96.  

The Board is cognizant that hypertension was not officially diagnosed until around 2006.  Nevertheless, the record shows that prior to that date, the Veteran consistently exhibited diastolic blood pressure readings of at least 90 mm., and that the onset of those elevated readings began in service.  Moreover, to the extent that VA examiners offered negative nexus opinions in December 2014 and December 2015, the Board finds those opinions not probative.  In this regard, the December 2014 VA examiner's finding that medical records post service but prior to 2006 diagnosis of hypertension showed "a flow of treatment after separation without any indication of hypertension," is completely belied by the consistently elevated blood pressure readings noted above.  Moreover, the examiner's reference to at least two blood pressure checks in service that did not confirm the diagnosis is misleading as the record shows that only one of the three checks in service - and notably, the earliest one that occurred prior to the evidence showing consistently elevated readings - was actually completed. 

As for the December 2015 VA examiner's opinion, as with the December 2014 opinion, the examiner failed to account for the discussion of hypertension on the separation examination, the consistently elevated blood pressure readings post service, as well as the evidence of consistently elevated diastolic blood pressure readings in service from approximately July 1994, which weigh against a finding that the elevated readings were "transient" as suggested.  Moreover, her rationale that the Veteran's elevated blood pressure readings in service were the result of pain or an uncomfortable medical condition is unsupported by STRs that show the Veteran to be in no acute distress at the time of elevated readings.  Indeed, in July 1997, at which time readings were 190/90, 150/100, and 140/100, the Veteran denied trauma, had just returned from leave, and was "relaxed and rested."

In any event, the Board finds that the STRs and post-service treatment records constitute a showing of continuity of symptomatology regarding the chronic condition of hypertension with an onset in service.  For the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for hypertension have been met and that the Veteran's claim may be granted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


ORDER

Service connection for hypertension is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


